Citation Nr: 1138958	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  10-20 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a urinary tract condition.
 

REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to February 1947.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Board notes that while the Veteran filed his claims with the RO in Jackson, Mississippi, he subsequently requested that his file be transferred to the RO in Phoenix, Arizona.  Consequently, the Statement of the Case (SOC) was issued by the Phoenix, Arizona RO.

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in November 2010.  A written transcript of that hearing was prepared and incorporated into the evidence of record.

In February 2011, the Board remanded the Veteran's claim for further examination.  This development has now been completed.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The evidence demonstrates it is likely that the Veteran's currently diagnosed urinary tract condition is related to his active service.  


CONCLUSION OF LAW

The criteria for a grant of service connection for a urinary tract condition have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

Urinary Tract Condition

The Veteran contends that his urinary tract condition is a result of his military service.  Specifically, the Veteran contends that procedures that were performed on him in service, caused scaring to his urethra, and ultimately left him with urinary tract problems.  

The Veteran's service treatment records show that he was treated in service for his urinary tract issues.  The September 1946 service treatment record shows that the Veteran was diagnosed and treated for a gonococcus infection of the urethra.  In November 1946, the Veteran was admitted to the U.S. Naval Hospital and treated for redundant prepuce.  The records also show that in November 1946, the Veteran was circumcised due to his recurrent problems.  Additionally, a 1951 medical report showed that the Veteran sought treatment for urethral discharge.  The doctor diagnosed the Veteran with non-specific urethritis.  Additionally, the doctor noted a question of upper tract pathology.

The Veteran was afforded a Travel Board Hearing in August 2010. The Veteran stated that some of the procedures that were performed for his urethral discharge and discomfort were not documented in his service treatment records.  Specifically, the Veteran stated that when the first treatment of penicillin did not work, the doctor tried to use silver nitrate to alleviate the problem.  The Veteran contends that the silver nitrate used ultimately scarred his urethra and caused him to urinate in multiple streams.  Furthermore, he reported that he had trouble urinating ever since that in-service incident.  The Veteran also stated that he was not aware if his current urinary tract problems were related to his circumcision that was performed in service.  Additionally, the Veteran stated that his exposure to radiation was also a cause of his urinary tract issues.

The Veteran was afforded a VA genitourinary examination in February 2011.  The examiner noted the complaints of and treatment for the Veteran's genitourinary conditions documented in the Veteran's service treatment records.  Additionally, the examiner stated that the Veteran's main current complaint was a split urinary stream.  The examiner further stated that this could be secondary to any distortion or scarring of the urethra, which clearly could relate to urethritis, to the instillation of an irritating chemical such as the silver nitrate, or even to sounding as described prior to the circumcision.  The Veteran reported that he thought his condition started weeks, months, or perhaps a few years after separation from the Navy in 1947.  The examiner concluded that the Veteran had evidence of two urinary tract conditions, a split urinary stream likely due to some urethral distortion, although probably without actual stricture, and symptoms of benign prostatic hypertrophy with urinary frequency, weak stream, nocturia, and some urgency.  Additionally, the examiner stated that the benign prostatic hypertrophy was not related to any event or condition in service, nor to radiation exposure.  The examiner stated that even though there was apparently no actual urethral stricture, based upon the documentation of urethritis in service, the Veteran's split stream was due to some urethral distortion.  Moreover, the examiner stated that in addition to just having the actual urethritis, the Veteran was very specific in his description of the chemical treatment injections into the urethra, and this was an additional factor in attributing his split urinary stream to the disease and treatment in service.  

The Veteran sought treatment from a private urologist for his urinary condition.  After testing was completed in July 2010, the Veteran's physician noted that there was no evidence on cystoscopy or examination of the penis that there was any damage from those procedures that would explain his current problem.  

The February 2011 VA examiner submitted an addendum report after reviewing the Veteran's private treatment records and test results.  The examiner further stated that based upon the history as descrbied by the Veteran, and with the known history of urethritis in service, one would have suspected that he might have sustained urethral damage from the silver nitrate resulting in a stricture and causing the split urinary stream.  However, no such urethral abnormalities were found by his Urologist.  Moreover, the examiner noted that the cause of the abnormal urine stream was not determined.  

The Veteran submitted a September 2011 statement from his daughter.  She reported that the Veteran began having this problem 40 years ago, and is still embarrassed and uncomfortable about the problem. 

The Veteran also submitted a statement in September 2011.  He reported that he had his current problem ever since he was circumcised.  Additionally, he stated that this problem did not just start as he got older.  Further, he stated that it was a very personal problem, so not many people knew about it.  The Veteran stated that his wife knew about his problem in 1950 when they got married, but she has since passed away.  However, the Veteran stated that his daughter remembered her mother telling her about the Veteran's problem when she was younger.  Lastly, the Veteran reported that he did not have the problem before the Navy, and has had it ever since. 

After a careful review of the evidence, the Board finds that the Veteran's service treatment records, post-service medical records, pertinent lay evidence, and, in particular, the positive nexus opinions provided, demonstrate that his currently diagnosed urinary tract condition is related to his period of military service.

Additionally, the Board notes that a urinary tract condition, and the symptomatology thereof, are the type of condition subject to lay observation.  The Board also wishes to note the holding of Jandreau vs. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), that lay evidence, such as that provided by the Veteran in this case, can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional, as is the case here with the December 2007 VA general medical examination.  See also Davidson v. Shinseki, 2009-7075 (Fed. Cir. Sep. 14, 2009).  Further, the Board is of the opinion that this case law is of particular significance in a case, such as this, where the Veteran indicated the presence of relevant symptomatology prior to his separation from active service, reported continuity of symptomatology, a positive physician opinion linking his current condition to service, and nothing in the record explicitly refutes the Veteran's account of his medical history regarding this disability.  

While Veteran's private physician stated that there was no evidence of damage from the procedures that would explain the Veteran's current problem, the Board finds, however, that the February 2011 VA examination report is more probative than the private medical opinion.  The VA examiner's opinion is based on review of the claims folder, including the Veteran's service treatment records, and his opinion thoroughly discusses the Veteran's pertinent in- service and post-service noise exposure.  The VA examiner offered a detailed explanation of the rationale for the opinion that incorporates both the facts of the Veteran's case and the pertinent medical principles.  The Veteran's private physician did not review the pertinent service treatment records that discussed the Veteran's multiple in-service treatment and procedures.  Additionally, the private physician did not provide a rationale for the opinion rendered, and as such it is of little probative value.  Id. at 300-01.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Given the VA examiner's access to the claims folder and the thoroughness and detail of his opinion, the Board finds this opinion to be highly probative to determining whether service connection for a urinary tract condition is warranted.

For the foregoing reasons, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's urinary tract condition claim.  He is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  Indeed, where the evidence supports a claim or is in relative equipoise, the appellant prevails.  38 U.S.C.A. 5107 (b); Gilbert, 1 Vet. App. at 53.  Accordingly, the Board finds that service connection for a urinary tract condition is warranted. 


ORDER

Entitlement to service connection for a urinary tract condition is granted.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


